—Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered March 21, 1994, which terminated respondent mother’s parental rights and transferred the guardianship and custody of the subject child to the Commissioner of Social Services and petitioner agency for the purposes of adoption, following a fact-finding determination of permanent neglect, unanimously affirmed, without costs.
The record supports the finding of Family Court that the child care agency had made diligent efforts to encourage and strengthen the parental relationship (Social Services Law § 384-b [7] [f]). The credible evidence contradicts respondent’s assertion that the agency’s efforts were only routine and not tailored to her situation (compare, Matter of Anita ”PP”, 65 AD2d 18). The record confirms that the agency made reasonable attempts to assist respondent and that those efforts failed because of respondent’s refusal to cooperate. "[A]n agency that has embarked on a diligent course but faces an utterly un-cooperative or indifferent parent should nevertheless be deemed to have fulfilled its duty” (Matter of Sheila G., 61 NY2d 368, 385; Matter of O. Children, 128 AD2d 460., 464). That respondent maintained fairly regular visitation with the child does not undermine the finding of neglect, as she failed to take any steps toward planning for the future of the child (Social Services Law § 384-b [7] [a]; see, Matter of Celeste M., 180 AD2d 437).
Once permanent neglect has been established, the court’s only concern at the dispositional hearing is the best interests of the child; there is no presumption that the child’s best *284interests will be served by return to the natural parent (supra). On the evidence presented here, Family Court properly concluded that the best interests of the subject child required termination of respondent’s parental rights and transfer of her guardianship and custody for the purposes of adoption. Concur — Murphy, P. J., Rosenberger, Wallach, Asch and Tom, JJ.